United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 18-3008
                     ___________________________

                                 Jim Harris, Jr.

                     lllllllllllllllllllllPlaintiff - Appellant

                                        v.

                                    Nina Hill

                    lllllllllllllllllllllDefendant - Appellee

                    Corizon, LLC; Paula Huffman-Reed

                          lllllllllllllllllllllDefendants
                                  ____________

                  Appeal from United States District Court
            for the Eastern District of Missouri - Cape Girardeau
                                ____________

                         Submitted: March 16, 2020
                           Filed: March 19, 2020
                               [Unpublished]
                               ____________

Before COLLOTON, WOLLMAN, and KELLY, Circuit Judges.
                       ____________

PER CURIAM.
       In this 42 U.S.C. § 1983 action, inmate Jim Harris, Jr. appeals the district
court’s1 grant of summary judgment for defendant Nina Hill. Upon de novo review
of the record and careful consideration of Harris’s arguments for reversal, we agree
with the district court that Hill was entitled to summary judgment. See Cullor v.
Baldwin, 830 F.3d 830, 836 (8th Cir. 2016) (viewing summary judgment record in
light most favorable to non-movant and drawing all reasonable inferences in his
favor). The judgment is affirmed. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.

                                        -2-